DETAILED ACTION
This office action is in response to communication filed on September 7, 2021.

Response to Amendment
Amendments filed on September 7, 2021 have been entered.
Claims 2, 10 and 17-20 have been amended.
Claims 1-20 have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 10782680 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7-8), filed on 09/07/02021, with respect to the objections to claims 2, 10 and 17-20 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 8), filed on 09/07/02021, with respect to the nonstatutory double patenting rejection of claims 1-20 have been fully considered. In view of the filling and approval of the terminal disclaimer, the rejection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., schedule servicing for the set of engine components based on the CCM), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 9 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., scheduling, by the device, servicing for the set of engine components based on the CCM), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., schedule servicing for the set of engine components based on the CCM), therefore the claim is Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-8, 10-16 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Mannar (US 20120053984 A1) teaches:
A system (Fig. 3, item 200 – “computer system”, [0035]: a computer system is used to monitor and calculate risks and/or costs of a wind turbine (see also Fig. 5, [0050])), comprising:
a processor (Fig. 3, item 211 – “processor unit”) that executes computer-executable instructions stored in a memory (Fig. 3, item 209 – “memory device”, [0036], [0038]-[0040], [0042]: program code stored in memory device is executed by processor unit), which cause the processor to: 
receive data from a set of engine components (Fig. 5, item 304 – “SCADA and condition monitoring”, [0051], [0054]: condition monitoring system receives data from the wind turbine collected by sensors (see [0049])); 
estimate, based on the data, distress levels of the set of engine components (Fig. 5, item 400 – “text mining”; Fig. 6, items 410 and 412 – “prediction model” and “baseline an artificial-intelligence text-mining algorithm system is used to process the collected data, including customer and service comments (see also [0054] regarding maintenance or service records), in order to identify groups of similar service events that have similar topics for generating a prediction model that predicts a failure category of a given new service record, and a baseline model that shows historical trend of failures); and
generate a cumulative cost model (CCM) that forecasts a difference in cost between servicing the set of engine components at a current time and servicing the set of engine components at a later time, wherein the CCM is a function of the distress levels (Fig. 5, item 310 – “bottom-up model”; [0079]-[0081], [0087]: bottom-up simulator receives baseline failure model, decompose wind turbine into sub-systems, calculates total costs (including labor) for each sub-system, and generates cost models for each subsystem; examiner interprets that by calculating total costs for each sub-system and using failure information from the baseline failure model, a correlation is performed in order to develop cost models that estimate a cost distribution (cumulative cost model) for each component).

Greitzer (US 7457785 B1) teaches:
schedule servicing for the set of engine components (col. 2, lines 21-29: predictive maintenance enables ordering of parts that are not normally stored on the shelf (see also col. 10, lines 35-40)).

Yedatore (US 8660875 B2) teaches:
optimal schedule is created based on failure notification and corresponding tool maintenance).

Sustaeta (US 20090204267 A1) teaches:
“In the case of excessive maintenance costs, the optimization program could determine that continually replacing failing components is not longer an optimum strategy and could perform an economic analysis on a new more reliable component or a new machine. The new machine could provide a far more optimum solution than continually running in a degraded condition and replacing individual components. The new replacement machine (e.g. a motor) could be automatically ordered and scheduled to swap out the older, high-maintenance item. Optimization techniques that optimize the design and selection of components could be integrated with real-time dynamic optimization and integrated with internet-based product information and ordering information to provide a superior level of process optimization as compared to conventional asset management schemes” ([0153]: maintenance costs of a machine can be optimized by evaluating the replacement of failing components of a machine (cost of not replacing at least one component or asset prior to end of life of at least one component or asset) against the replacement of the entire machine (the benefit of replacement at a point in time)).

	Lavie (US 20160133066 A1) teaches:
“Described herein is a system and method for predicting when repair and maintenance needs to be performed on a vehicle. The estimates can be based on one or more of in-vehicle sensor measurements during vehicle usage, external observations such as weather and traffic and road conditions and manually or digitally input maintenance and service reports. The gathered information is compared to information in a database from historical maintenance and service and the resulting damage and costs for those. The information is classified by the type of vehicle and the age and usage of the vehicle. Maintaining and refreshing the information and predictive models in the system is also part of the invention” (Abstract: repair and maintenance needs of a vehicle are predicted using measurements obtained during operation of the vehicle, environment conditions, and historical maintenance and service reports).

Avery (US 20160034858 A1) teaches:
“Turnkey maintenance of a customer's aircraft fleet is managed by a single management service provider (MSP) controlling integrated maintenance and materials services from a central operations site. The MSP converts data received directly from on-board aircraft systems into information it uses to manage maintenance service providers and parts suppliers. The MSP contracts with and manages maintenance, repair and overhaul organizations (MROs) who perform the maintenance on the customers' aircraft at line and base stations” (Abstract: maintenance of an aircraft is determined based on operational data obtained from the aircraft system).

Avery (US 20070156496 A1) teaches:
“Methods and systems for managing aircraft maintenance and material supply by a business entity for at least one customer are provided. The method includes managing a plurality of maintenance activities for an aircraft by the business entity wherein the plurality of maintenance activities are performed by at least one maintenance entity separate from the business entity and the at least one customer. The method further includes managing a supply of aircraft parts to the maintenance entity from a plurality of parts suppliers by the business entity and outputting at least one maintenance activity to be performed by the maintenance entity” (Abstract: aircraft maintenance and material supply is managed based on information from multiple sources (see Fig. 3)).

Kolbet (US 20130173329 A1) teaches:
“A method is provided for minimizing the cost of a maintenance plan for correcting a failure mode in a complex machine. The method comprises receiving a plurality of maintenance actions related to the failure mode, wherein one of the maintenance actions of the plurality is likely to repair the failure mode. Each maintenance action has an associated cost equal to a waiting time cost, an execution time cost and a material cost, wherein the waiting time of each maintenance action is the time required to requisition and receive material required to perform the maintenance action” ([0011]: maintenance costs are provided by taking into account various time costs associated with a particular maintenance action).


“estimate, based on the data, a number of distress-accelerating exposures experienced by the set of engine components;
wherein the CCM is a function of the distress levels, the number of distress-accelerating exposures, and historic labor and material costs; and
schedule servicing for the set of engine components based on the CCM,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 9. 
Mannar (US 20120053984 A1) teaches:
A computer-implemented method ([0022]: a method for evaluating integrated risk, reliability, and financial risk management of wind turbine extended warranties and long-term full-service agreements (FSA’s) is presented, the method being implemented by a computer (see Fig. 3)), comprising: 
receiving, by a device (Fig. 5, item 304 – “SCADA and condition monitoring”) operatively coupled to a processor (Fig. 3, item 211 – “processor unit”), data from a set of engine components ([0051], [0054]: condition monitoring system receives data receive data from the wind turbine collected by sensors (see [0049])); 
estimating, by the device (Fig. 5, item 400 – “text mining”) and based on the data, distress levels of the set of engine components (Fig. 6, items 410 and 412 – “prediction model” and “baseline failure model”, [0055]-[0056]; an artificial-intelligence text-mining algorithm system is used to process (learn) the collected data, including customer and service comments (physical domain expertise, see also [0054] regarding maintenance or service records), in order to identify groups of similar service events that have similar topics for generating a prediction model that predicts a failure category of a given new service record, and a baseline model that shows historical trend of failures); and
generating, by the device (Fig. 5, item 310 – “bottom-up model”), a cumulative cost model (CCM) that forecasts a difference in cost between servicing the set of engine components at a current time and servicing the set of engine components at a later time, wherein the CCM is a function of the distress levels ([0079]-[0081], [0087]: bottom-up simulator receives baseline failure model, decompose wind turbine into sub-systems, calculates total costs (including labor) for each sub-system, and generates cost models for each subsystem; examiner interprets that by calculating total costs for each sub-system and using failure information from the baseline failure model, a correlation is performed in order to develop cost models that estimate a cost distribution (cumulative cost model) for each component).

Greitzer (US 7457785 B1) teaches:
scheduling, by the device, servicing for the set of engine components (col. 2, lines 21-29: predictive maintenance enables ordering of parts that are not normally stored on the shelf (see also col. 10, lines 35-40)).

Yedatore (US 8660875 B2) teaches:
optimal schedule is created based on failure notification and corresponding tool maintenance).

Sustaeta (US 20090204267 A1) teaches:
“In the case of excessive maintenance costs, the optimization program could determine that continually replacing failing components is not longer an optimum strategy and could perform an economic analysis on a new more reliable component or a new machine. The new machine could provide a far more optimum solution than continually running in a degraded condition and replacing individual components. The new replacement machine (e.g. a motor) could be automatically ordered and scheduled to swap out the older, high-maintenance item. Optimization techniques that optimize the design and selection of components could be integrated with real-time dynamic optimization and integrated with internet-based product information and ordering information to provide a superior level of process optimization as compared to conventional asset management schemes” ([0153]: maintenance costs of a machine can be optimized by evaluating the replacement of failing components of a machine (cost of not replacing at least one component or asset prior to end of life of at least one component or asset) against the replacement of the entire machine (the benefit of replacement at a point in time)).

	Lavie (US 20160133066 A1) teaches:
“Described herein is a system and method for predicting when repair and maintenance needs to be performed on a vehicle. The estimates can be based on one or more of in-vehicle sensor measurements during vehicle usage, external observations such as weather and traffic and road conditions and manually or digitally input maintenance and service reports. The gathered information is compared to information in a database from historical maintenance and service and the resulting damage and costs for those. The information is classified by the type of vehicle and the age and usage of the vehicle. Maintaining and refreshing the information and predictive models in the system is also part of the invention” (Abstract: repair and maintenance needs of a vehicle are predicted using measurements obtained during operation of the vehicle, environment conditions, and historical maintenance and service reports).

Avery (US 20160034858 A1) teaches:
“Turnkey maintenance of a customer's aircraft fleet is managed by a single management service provider (MSP) controlling integrated maintenance and materials services from a central operations site. The MSP converts data received directly from on-board aircraft systems into information it uses to manage maintenance service providers and parts suppliers. The MSP contracts with and manages maintenance, repair and overhaul organizations (MROs) who perform the maintenance on the customers' aircraft at line and base stations” (Abstract: maintenance of an aircraft is determined based on operational data obtained from the aircraft system).

Avery (US 20070156496 A1) teaches:
“Methods and systems for managing aircraft maintenance and material supply by a business entity for at least one customer are provided. The method includes managing a plurality of maintenance activities for an aircraft by the business entity wherein the plurality of maintenance activities are performed by at least one maintenance entity separate from the business entity and the at least one customer. The method further includes managing a supply of aircraft parts to the maintenance entity from a plurality of parts suppliers by the business entity and outputting at least one maintenance activity to be performed by the maintenance entity” (Abstract: aircraft maintenance and material supply is managed based on information from multiple sources (see Fig. 3)).

Kolbet (US 20130173329 A1) teaches:
“A method is provided for minimizing the cost of a maintenance plan for correcting a failure mode in a complex machine. The method comprises receiving a plurality of maintenance actions related to the failure mode, wherein one of the maintenance actions of the plurality is likely to repair the failure mode. Each maintenance action has an associated cost equal to a waiting time cost, an execution time cost and a material cost, wherein the waiting time of each maintenance action is the time required to requisition and receive material required to perform the maintenance action” ([0011]: maintenance costs are provided by taking into account various time costs associated with a particular maintenance action).


“estimating, by the device and based on the data, a number of distress-accelerating exposures experienced by the set of engine components; 
wherein the CCM is a function of the distress levels, the number of distress-accelerating exposures, and historic labor and material costs; and 
scheduling, by the device, servicing for the set of engine components based on the CCM,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 17. 
Mannar (US 20120053984 A1) teaches:
A computer program product for predicting asset maintenance costs or material consumptions ([0022], [0039]: a method for evaluating integrated risk, reliability, and financial risk management of wind turbine extended warranties and long-term full-service agreements (FSA's) is presented), the computer program product comprising a non-transitory computer-readable storage medium (Fig. 3, item 209 – “memory device”) having program instructions embodied therewith ([0023]), the program instructions executable by a processor (Fig. 3, item 211 – “processor unit”) to cause the processor to:
receive data from a set of engine components (Fig. 5, item 304 – “SCADA and condition monitoring”; [0051], [0054]: condition monitoring system receives data receive data from the wind turbine collected by sensors (see [0049])); 
an artificial-intelligence text-mining algorithm system is used to process (learn) the collected data, including customer and service comments (physical domain expertise, see also [0054] regarding maintenance or service records), in order to identify groups of similar service events that have similar topics for generating a prediction model that predicts a failure category of a given new service record, and a baseline model that shows historical trend of failures); and 
generate a cumulative cost model (CCM) that forecasts a difference in cost between servicing the set of engine components at a current time and servicing the set of engine components at a later time, wherein the CCM is a function of the distress levels (Fig. 5, item 310 – “bottom-up model”; [0079]-[0081], [0087]: bottom-up simulator receives baseline failure model, decompose wind turbine into sub-systems, calculates total costs (including labor) for each sub-system, and generates cost models for each subsystem; examiner interprets that by calculating total costs for each sub-system and using failure information from the baseline failure model, a correlation is performed in order to develop cost models that estimate a cost distribution (cumulative cost model) for each component).

Greitzer (US 7457785 B1) teaches:
schedule servicing for the set of engine components (col. 2, lines 21-29: predictive maintenance enables ordering of parts that are not normally stored on the shelf (see also col. 10, lines 35-40)).

Yedatore (US 8660875 B2) teaches:
“Embodiments of the invention are directed to a method and system for an automated corrective and predictive maintenance. A failure notification associated with a tool is received. Maintenance data associated with the tool is obtained. An optimal schedule is created for the tool by merging events indicated in the failure notification and maintenance events” (col. 2, lines 38-43: optimal schedule is created based on failure notification and corresponding tool maintenance).

Sustaeta (US 20090204267 A1) teaches:
“In the case of excessive maintenance costs, the optimization program could determine that continually replacing failing components is not longer an optimum strategy and could perform an economic analysis on a new more reliable component or a new machine. The new machine could provide a far more optimum solution than continually running in a degraded condition and replacing individual components. The new replacement machine (e.g. a motor) could be automatically ordered and scheduled to swap out the older, high-maintenance item. Optimization techniques that optimize the design and selection of components could be integrated with real-time dynamic optimization and integrated with internet-based product information and ordering information to provide a superior level of process optimization as compared to conventional asset management schemes” ([0153]: maintenance costs of a machine can be optimized by evaluating the replacement of failing components of a machine (cost of not replacing at least one component or asset prior to end of life of at least one component or asset) against the replacement of the entire machine (the benefit of replacement at a point in time)).

	Lavie (US 20160133066 A1) teaches:
“Described herein is a system and method for predicting when repair and maintenance needs to be performed on a vehicle. The estimates can be based on one or more of in-vehicle sensor measurements during vehicle usage, external observations such as weather and traffic and road conditions and manually or digitally input maintenance and service reports. The gathered information is compared to information in a database from historical maintenance and service and the resulting damage and costs for those. The information is classified by the type of vehicle and the age and usage of the vehicle. Maintaining and refreshing the information and predictive models in the system is also part of the invention” (Abstract: repair and maintenance needs of a vehicle are predicted using measurements obtained during operation of the vehicle, environment conditions, and historical maintenance and service reports).

Avery (US 20160034858 A1) teaches:
“Turnkey maintenance of a customer's aircraft fleet is managed by a single management service provider (MSP) controlling integrated maintenance and materials services from a central operations site. The MSP converts data received directly from on-board aircraft systems into information it uses to manage maintenance service providers and parts suppliers. The MSP contracts with and manages maintenance, repair and overhaul organizations (MROs) who perform the maintenance on the customers' aircraft maintenance of an aircraft is determined based on operational data obtained from the aircraft system).

Avery (US 20070156496 A1) teaches:
“Methods and systems for managing aircraft maintenance and material supply by a business entity for at least one customer are provided. The method includes managing a plurality of maintenance activities for an aircraft by the business entity wherein the plurality of maintenance activities are performed by at least one maintenance entity separate from the business entity and the at least one customer. The method further includes managing a supply of aircraft parts to the maintenance entity from a plurality of parts suppliers by the business entity and outputting at least one maintenance activity to be performed by the maintenance entity” (Abstract: aircraft maintenance and material supply is managed based on information from multiple sources (see Fig. 3)).

Kolbet (US 20130173329 A1) teaches:
“A method is provided for minimizing the cost of a maintenance plan for correcting a failure mode in a complex machine. The method comprises receiving a plurality of maintenance actions related to the failure mode, wherein one of the maintenance actions of the plurality is likely to repair the failure mode. Each maintenance action has an associated cost equal to a waiting time cost, an execution time cost and a material cost, wherein the waiting time of each maintenance action is the time required to requisition and receive material required to perform the maintenance action” ([0011]: maintenance costs are provided by taking into account various time costs associated with a particular maintenance action).

The closest prior art of record, take individually or in combination, fail to teach or suggest:
“estimate, based on the data, a number of distress-accelerating exposures experienced by the set of engine components;
wherein the CCM is a function of the distress levels, the number of distress-accelerating exposures, and historic labor and material costs; and
schedule servicing for the set of engine components based on the CCM,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-8, 10-16 and 18-20. 
They are also allowed due to the incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haller, Jr.; John Laurence et al., US 9218626 B1, Automatic prediction and recommendation of parts, materials, and services for vehicle insurance claim estimates and supplements
Reference discloses prediction and recommendation of service for a vehicle based on claim information including material costs and labor.
ADENDORFF M et al., US 20170083822 A1, Method for creating optimization model for asset performance maintaining and optimizing to be maintained components, involves creating optimization model for all components from component failure functions
Reference discloses a method for predicting maintenance of an asset by predicting failure and considering components and material costs.
ADENDORFF M et al., US 20170205818 A1, Computer-based method for creating optimization model for components that need to be maintained, involves creating optimization model for all components from component failure functions
Reference discloses a method for predicting maintenance of an asset by predicting failure and considering components and material costs.
BARD J F et al., US 20050080660 A1, Equipment schedule optimizing method for operations management in manufacturing and service organizations, involves generating staffing solution for scheduling time period according to staffing requirements
Reference discloses a method for optimizing equipment maintenance taking into account staff schedules.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857